Citation Nr: 1802584	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  07-00 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for breast cancer, claimed as a result of exposure to ionizing radiation.  

2.  Entitlement to service connection for a left arm disorder claimed as pain, numbness and tightness, to include as secondary to breast cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to September 1993.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  This matter is currently under the jurisdiction of the RO in Houston, Texas.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a Board hearing held at the Houston, Texas RO in May 2011.  A transcript of the hearing is associated with the claims folder. 

In October 2012, the Board remanded the above issues, as well as a claim for service connection for an abdominal disorder claimed as irritable bowel syndrome (IBS) for additional development.  In September 2017, the Board obtained a VHA medical opinion on this matter.

In a September 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for IBS.  That matter is no longer before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

In December 2017, the Veteran submitted additional evidence, in the form of articles and statements.  She specifically indicated that she did not waive RO consideration of such evidence and requested that her case be remanded to the RO for consideration of the new evidence in the first instance.  As such, this matter must be returned to the RO for initial consideration.

In the October 2012 Board remand, the Board had directed that a VA medical opinion be obtained regarding whether the claimed left arm disorder developed directly due to service.  As no such opinion has been obtained on that question, one should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain a VA medical opinion by an appropriate VA medical professional as to the nature and etiology of the Veteran's claimed left arm disorder.  

It is left to the VA medical opinion provider's discretion as to whether to examine the Veteran.  

Following a review of the Virtual claims files, the VA medical opinion provider should offer an opinion on the following:

(i)  Does the Veteran currently have a left arm disorder?  If so, please note the diagnosed disorder(s).

(ii)  Is it at least as likely as not that the left arm disorder was incurred in or was caused by the Veteran's active service?  

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case.  

2.  After the above development has been accomplished, the case should again be reviewed by the AOJ on the basis of the evidence added to the claims file since the last supplemental statement of the case - to specifically include the evidence provided by the Veteran in December 2017.   The AOJ should then perform any additional development it deems warranted.

If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J. N. Moats
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




